Citation Nr: 0005306	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected tinnitus.  

2.  Entitlement to an increased rating for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board remanded this matter for development of the record 
in May 1997 and April 1998.  

The Board also notes that the veteran has submitted a claim 
of service connection for a right ankle condition.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's headaches are not shown to have been caused 
or aggravated by his service-connected tinnitus.  

3.  The veteran's tinnitus is shown to be manifested by 
constant ringing in both ears; however, disability associated 
with the veteran's tinnitus does not present an exceptional 
disability picture such that there is marked interference 
with employment or a requirement for frequent periods of 
hospitalization.  



CONCLUSION OF LAW

1.  The veteran's headaches are not proximately due to or the 
result of his service-connected tinnitus.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.310 (1999).  

2.  The claim for the assignment of a rating in excess of 10 
percent for the service-connected tinnitus must be denied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.87a 
including Diagnostic Code 6260 (1998); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.87 including Diagnostic Code 
6260 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for headaches

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).  

The veteran's service medical records are entirely negative 
for any evidence of treatment for headaches.  In fact, the 
first evidence that the veteran was suffering from headaches 
was not documented until many years following his separation 
from service.  Indeed, the veteran's only contention in this 
regard is that his headaches are due to or aggravated by his 
service- connected tinnitus.  

A review of VA outpatient treatment reports submitted in 
support of the veteran's claim shows that, in June 1996, the 
veteran was treated for complaints of tinnitus, poor speech 
discrimination in noisy situations, hearing loss and 
headaches "which seem to be triggered by tinnitus."  In 
July 1996, it was noted that the veteran's headaches had 
"resolved some."  

Subsequent entry dated in January 1997, indicated that the 
veteran was being followed for tinnitus and tension 
headaches.  Shortly thereafter, a diagnostic impression of 
suspected labyrinthitis, rule out neuroma, was noted.  
According to the outpatient reports, the veteran received 
treatment for headaches once again in February 1998, at which 
time a diagnosis of chronic daily headaches and sleep 
disruption was rendered.  

The veteran was afforded a VA examination in July 1998.  At 
that time, the veteran reported experiencing constant 
headaches, lasting in duration from two hours to almost all 
day.  The veteran attributed the headaches to ringing in his 
ears, loud noises and stiffness in his neck and back.  
According to the veteran, the headaches worsened when the 
ringing in his ears and any outside noises intensified.  He 
further stated that when he experienced these headaches, he 
became constantly nervous and fidgety.  He reported taking 
pain medication for relief.  

Based on the examination, a diagnosis of headaches, tension 
or muscle contraction type, was rendered.  The examining 
physician further noted that, in his opinion, the veteran's 
headaches were related to osteoarthritic changes in his 
cervical spine area, including some possible nerve root 
impingements demonstrated on MRI scan.  He specifically 
stated that he found "no proof that the headache disability 
was caused or aggravated by the service-connected tinnitus."  

Based on a review of the evidence as a whole, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that his headaches are caused or aggravated 
by his service-connected tinnitus.  In doing so, the Board 
finds most persuasive the opinion of the physician who 
examined the veteran in July 1998 on behalf of VA and 
concluded that the veteran's headache condition was due to 
osteoarthritic changes in the cervical spine area, including 
some possible nerve root impingements.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for headaches.  


II.  Increased rating for tinnitus  

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected tinnitus is currently rated 
10 percent disabling under the criteria contained in 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998), for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  This is the maximum evaluation available 
under that Code.  

Effective on June 10, 1999, the rating schedule criteria for 
evaluating hearing impairment and other diseases of the ear 
were changed.  Under the new criteria, a 10 percent rating is 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  This is also the maximum 
evaluation available under that Code.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran is receiving the maximum disability 
evaluation provided by the Rating Schedule for this condition 
under both the old and the new criteria, thus, an increased 
schedular rating is not possible.  Consequently, although the 
RO did not consider the change in regulation, the Board 
concludes that this is not prejudicial as the change in 
regulation has no effect on the outcome of the veteran's 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995). The 
Board finds, therefore, that this decision is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As noted hereinabove, the veteran was afforded an examination 
for VA purposes in July 1998.  As of the date of the 
examination, the veteran was employed as a telephone operator 
and also metered mail.  It was further noted that a physician 
at the VA hospital had recommended that he change jobs to 
accommodate the problems he was experiencing due to his 
tinnitus, ear problems and headaches.  This opinion is 
documented in VA outpatient treatment reports submitted in 
support of the veteran's claim.  

At an audiological examination also performed in July 1998, 
the veteran was noted to be complaining of "a lot of ringing 
in his ears with abnormal noises."  In an addendum to this 
examination dated in July 1999, the examining physician noted 
that the veteran's tinnitus was an entirely subjective 
symptom with no objective form of measurement available to 
confirm its presence or cause.  

Based on a review of the evidence as a whole, the Board finds 
that the record does not reveal that the veteran's service-
connected tinnitus causes him unusual or exceptional hardship 
such as to warrant application of 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  

The Board notes that there is no indication that the 
schedular criteria are inadequate for the purpose of 
evaluating the veteran's service-connected tinnitus, since 
there has been no showing that this condition has caused 
marked interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that his tinnitus 
otherwise has rendered impracticable the application of the 
regular schedular standards.  

While tinnitus appears to play a role in his overall hearing 
difficulty, it does not appear that tinnitus alone causes him 
unusual hardship as to warrant a separate rating on an 
extraschedular basis.  As evidence has not been presented to 
show that the veteran's current disability picture is not 
adequately compensated by the actual provisions of the rating 
schedule, the Board finds that consideration under the 
provisions of 38 C.F.R. § 3.321 is not appropriate.  



ORDER

Secondary service connection for headaches is denied.  

The claim for an increased rating for the service-connected 
tinnitus is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

